Citation Nr: 0428644	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  01-06 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an effective date earlier than January 1, 
2001, for an award of a total rating by reason of individual 
unemployability due to service connected disabilities.  

2.	Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 80 percent disabling.  

3.	Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  

4.	Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.  

5.	Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.  

6.	Entitlement to an increased rating for the residuals of a 
medial meniscectomy of the right knee, currently evaluated as 
10 percent disabling.  

7.	Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.  

8.	Entitlement to an increased (compensable) rating for 
hemorrhoids.  

9.	Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the left middle finger.  

10.	Entitlement to an increased 
(compensable) rating for bilateral inguinal hernias.  

11.	Entitlement to an increased 
(compensable) rating for sinusitis.  

12.Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney 
at law


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to August 
1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2000 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied increased evaluations 
for the veteran's service connected disorders and a total 
rating by reason of individual unemployability.  

By rating decision dated in October 2003, the RO increased 
the evaluation of the veteran's bilateral hearing loss to 80 
percent disabling and assigned a separate 10 percent rating 
for degenerative arthritis of the right knee.  The veteran 
has continued his appeal.  By rating decision dated in March 
2004, the RO granted a total rating by reason of individual 
unemployability due to service connected disability, 
effective January 1, 2001.  The veteran has appealed the 
effective date of the award.  

By rating decision dated in October 2003, the RO denied an 
application to reopen a claim for service connection for a 
back disorder.  The veteran's representative, in 
correspondence dated in October 2003, submitted a notice of 
disagreement to the October 2003 denial of service connection 
for a back disorder.  This issue has not been addressed in a 
statement of the case and must be remanded.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  This issue and the issues of 
involving the proper ratings for hemorrhoids and sinusitis 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.	The veteran was found to meet the criteria for 
consideration of a total rating based on individual 
unemployability as of March 9, 2000, the date of his claim 
for this benefit.  

2.	The veteran's diabetes mellitus requires oral medication 
and he has been counseled on his diet, but his activities 
have yet to be restricted.  

3.	The veteran's hypertension is not completely controlled by 
medication, but diastolic blood pressure readings 
predominantly 120 or more have not been demonstrated.  

4.	The veteran's hearing acuity is manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 
110 decibels in the right ear and 91 decibels in the left ear 
and speech recognition ability 0 percent correct in the right 
ear and 72 percent correct in the left ear.  

5.	The veteran's tinnitus is described as bilateral, constant 
and moderate in intensity.  

6.	The veteran's right knee disorder is manifested by range 
of motion from 0 degrees extension to 90 degrees flexion; 
normal Drawer and McMurray's tests; pain that does not 
further limit function; and no findings of recurrent 
subluxation or lateral instability.  

7.	Active flexion of the left middle finger is 90 degrees at 
the distal interphalangeal joint, 100 degrees at the proximal 
interphalangeal joint and 90 degrees at the 
metacarpalphalangeal joint; ankylosis of the finger joints 
was not shown.

8.	The veteran's postoperative bilateral inguinal hernias are 
manifested by residual well-healed scars, with no tenderness, 
keloid formation, disfigurement or limitation of function, 
without recurrence  or need of support by a truss or belt.  


CONCLUSIONS OF LAW

1.	The proper effective date for an award of a total rating 
based on individual unemployability due to service connected 
disability is March 9, 2000.  38 U.S.C.A. § 5110(a), (b) 
(West 2002) ; 38 C.F.R. § 3.400(o) (2003).  

2.	The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2003).  

3.	The criteria for a rating in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).  

4.	The criteria for a rating in excess of 80 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6108 
(2003).  

5.	A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003).  

6.	The criteria for a rating in excess of 10 percent for 
residuals of right knee meniscectomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2003).   

7.	The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003).  

8.	The criteria for a compensable rating for the residuals of 
a fracture of the left middle finger have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2003).  

9.	The criteria for a compensable rating for the residuals of 
bilateral inguinal hernias have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The notification must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The RO has provided the veteran with the appropriate notice 
for compliance with the VCAA.  In this regard, the veteran 
was furnished a letter in March 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant for information as to 
any evidence that pertains to the claim that he wished VA to 
try to obtain.  While notification was provided following the 
August 2000 denial of the claim, that denial was made prior 
to the enactment of the VCAA and there have been several 
subsequent re-adjudications since the March 2001 notification 
was issued.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Earlier Effective Date 

The veteran is seeking an earlier effective date for an award 
of a total rating on the basis of individual unemployability 
that was assigned by rating decision dated in March 2004.  
The total rating was assigned on the basis of bilateral 
hearing loss, rated 80 percent disabling from March 9, 2000; 
hypertension, rated 20 percent disabling; diabetes mellitus, 
rated 20 percent disabling; residuals of a medial 
meniscectomy of the right knee, rated 10 percent disabling; 
tinnitus, rated 10 percent disabling; degenerative joint 
disease of the right knee, rated 10 percent disabling; 
coronary artery disease, rated 10 percent disabling; and 
residuals of a left middle finger fracture, sinusitis, 
bilateral inguinal hernias, and hemorrhoids with history of 
perirectal fistula, all evaluated as noncompensable.  The 
veteran's combined schedular evaluation is 90 percent.  

Review of the record shows that the veteran submitted a 
formal claim for entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities that was received by VA on March 9, 2000.  The 
application was accompanied by VA outpatient treatment 
records dated from January 1997 to March 2000.  These records 
show treatment for service-connected and non-service-
connected disorders.  The treatment rendered for the 
veteran's service connected disorders primarily consisted of 
routine care of diabetes, right knee arthritis and 
hypertension.  In his application for a total rating, the 
veteran indicated that he had been self-employed as an 
electrician.  He indicated that his earnings had been up to 
$1200.00 per month during 1995 and 1996, but had dropped to 
$500.00 during 1998 and had dropped to zero during 1999.  

Also received and considered in the March 2004 rating were 
tax returns and records dated from 1999 to 2003.  The 
veteran's total rating was granted effective January 1, 2001.  
The RO indicated that, in the establishment of the effective 
date, great weight was given to the veteran's tax returns.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree or a claim for pension denied for the 
reason the disability was not permanently and totally 
disabling, receipt of one of the following may be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  

(1)	The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services 
hospital.  

(2)	The date of receipt of evidence from a private 
physician when evidence furnished by or on behalf of 
the claimant is within the competence of the physician.  
38 C.F.R. § 3.157(b).  

The veteran submitted his claim for a total rating on the 
basis of individual unemployability on March 9, 2000.  While 
medical records were submitted with the claim they do not 
include evidence that the veteran was totally disabled, but, 
rather show routine care for his disabilities.  The mere 
receipt of medical records cannot be construed as an informal 
claim for the benefit.  Brannon v. West, 12 Vet. App. 32, 35 
(1998).  Therefore, there is no basis for a finding that he 
submitted an informal claim prior to March 9, 2000.  

Nevertheless, the veteran was found to meet the criteria for 
consideration of a total rating based on individual 
unemployability as of March 9, 2000, which was the effective 
date of the increased award for his service connected 
bilateral hearing loss.  This increase, to 80 percent, 
allowed consideration of unemployability benefits without 
need for extraschedular consideration.  The veteran's tax 
records show that he was self-employed as an electrician in 
1999, but had retired by the time he submitted his tax return 
for the year 2000.  Giving the veteran the benefit of the 
doubt, the Board finds that his total disability rating 
should be considered effective on March 9, 2000, the date of 
his claim for this benefit.  

Increased Ratings

An examination was conducted by VA in December 2001.  At that 
time, it was noted that the veteran had been diagnosed as 
having degenerative joint disease in 1970.  He had slipped 
and injured his right knee and underwent surgery.  He stated 
that he took medication for his knee disorder, as well as a 
non-service connected back disorder.  Regarding his 
sinusitis, he stated that in 1965 he was having repeated 
frontal headaches and believed that he had migraines, but was 
later told that he had sinusitis.  He had had several 
episodes of sinusitis and was taking medication for this 
disorder.  It was also noted that he had bilateral hernias in 
the 1970's that had been successfully repaired.  He had been 
diagnosed as having hypertension in 1975 for which he took 
medication.  He also gave a history of diabetes mellitus in 
1981 for which he took the medication Metaformin.  Regarding 
his hemorrhoids, the veteran stated that these caused pain 
and bleeding from the anus.  He did not need to use a pad and 
had no fecal leakage.  His hemorrhoids bled occasionally, but 
he reported no evidence of thrombosis.  The veteran used 
Anusol suppositories for this disorder.  The veteran stated 
that he had fractured his left middle finger during service 
and currently had no complaints of pain, but did note 
numbness of the left middle finger.  He denied a history of 
stiffness.  

On physical examination, the veteran was noted to be well-
developed and mildly obese.  He was not in any acute 
respiratory distress.  His height was 71 inches and his 
weight was 224 pounds.  Blood pressure was 130/70.  
Examination of the heart was essentially within normal 
limits.  His first and second heart sounds were heard, 
without murmurs.  According to the New York Heart Association 
scale, he had slight limitation of activities.  Examination 
of the extremities was essentially normal.  There was no 
edema of the lower extremities.  The veteran walked with a 
cane because of back and knee pain.  There was a scar, 
measuring 6 cm over the medial aspect of the right knee and 
another scar on the same side measuring 8 cm by 1 cm.  There 
was no evidence of swelling, effusion, redness or heat.  
Range of motion of the right knee was from 0 degrees 
extension to 90 degrees flexion.  Drawer and McMurray's tests 
were within normal limits.  Pain was the major limitation to 
active range of motion of the right knee joint, which was 
additionally limited by weakness and lack of endurance.  The 
examiner indicated that there was; however, no "DeLuca" 
issue and no constitutional signs of arthritis.  Examination 
of the middle finger joints showed the appearance to be 
within normal limits, with active flexion of the middle 
finger to be 90 degrees at the distal interphalangeal joint, 
100 degrees and the proximal interphalangeal joint and 90 
degrees at the metacarpalphalangeal joint.  The examiner 
indicated that there was no "DeLuca" issue.  

X-ray studies of the middle finger showed small to moderate 
sized medina erosion at the lateral head of the middle 
phalanx of the middle finger, the etiology of which was not 
certain but did not have the appearance of an old trauma.  X-
ray studies of the chest were normal as was an EKG study.  
Studies of the right knee showed mild to moderate 
degenerative changes.  

The examiner noted, regarding the veteran's diabetes 
mellitus, that there did not  appear to be any significant 
complications of the veteran's diabetes mellitus, based on 
the veteran's history and the medication that he was taking.  
There was no change in the established diagnoses of the 
veteran's right knee joint disease, left middle finger 
fracture or diagnosed inguinal hernia.  Regarding this 
disorder, it was noted that the condition had resolved after 
bilateral herniorraphies.  He had only residual well-healed 
scars, with no tenderness, keloid formation, disfigurement or 
limitation of function.  Regarding the veteran's diagnosed 
hypertension, the examiner noted that there was no change in 
this disorder.  The examiner further commented that the 
veteran had problems with his occupation as a self-employed 
electrician because of low back pain and right knee pain.  
According to the New York Heart Association scale, the 
veteran had only slight limitation of activity.  METs were 6.  

An audiometric evaluation was conducted by VA in December 
2001.  At that time, the veteran's organic hearing acuity 
shown to be as follows:

hertz
1000
2000
3000
4000
Right ear
110
110
110
110
Left ear
22
90
110
110

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 110 
decibels in the right ear and 91 decibels in the left ear.  
Speech recognition ability 0 percent correct in the right ear 
and 72 percent correct in the left ear.  The diagnosis was 
hearing loss with tinnitus, that was described as bilateral, 
constant and moderate in intensity.  

VA outpatient treatment records, dated from September 2002 to 
August 2003, have been received.  These show treatment for 
several of the disorders at issue, in hypertension and 
diabetes mellitus.  In September 2002, it was noted that the 
veteran's diabetes was well controlled on oral medication, 
but that his hypertension was not optimally controlled.  In 
December 2002, the veteran was seen for a hearing aid 
evaluation.  In July 2003, both his hypertension and diabetes 
were described as being uncontrolled.  The veteran's 
medications were changed and he was counseled on diet, 
exercise and weight loss.  When last evaluated, he stated 
that his blood glucose levels had been between 119 and the 
200's and had requested the renewal of his glucose test 
strips.  His diabetes continued to be considered 
uncontrolled, but he was still non-insulin dependent.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

For diabetes mellitus requiring insulin and restricted diet, 
or; requiring an oral hypoglycemic agent and a restricted 
diet, a 20 percent rating is warranted.  For diabetes 
mellitus requiring insulin, a restricted diet and regulation 
of activities, a 40 percent rating is warranted.  For 
diabetes mellitus, requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, a 60 percent rating is warranted.  For 
Diabetes mellitus, requiring more than one daily injection of 
insulin, restricted diet, and regulations of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, a 100 percent 
rating is warranted.  38 C.F.R. § 4.119, Code 7913.

The veteran's diabetes mellitus has been described as 
uncontrolled, yet the most recent medical evidence of records 
does not show that he has become insulin dependent.  He has 
been counseled on his diet and advised to exercise, but his 
activities have yet to be restricted.  As such, he has not, 
as yet, met the criteria for a rating in excess of 20 
percent.  

For hypertensive vascular disease, with diastolic pressure of 
predominantly 100 or more, or with systolic pressure 
predominantly 160 or more, or; where continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a 10 percent rating is assigned. With diastolic 
pressure predominantly 110 or more, or with systolic pressure 
predominantly 200 or more, a 20 percent rating is warranted.  
With diastolic pressure predominantly 120 or more, a 40 
percent rating is warranted.  38 C.F.R. § 4.104, Code 7101 
(2000).

The veteran's diastolic blood pressure readings are not shown 
in the record to be predominantly 120 or more.  While 
complete control has not been accomplished with the use of 
medication, the criteria for a 40 percent rating for this 
disability have not been demonstrated.  As such, an increased 
rating is not warranted.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometric testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

The audiometric evaluation performed in December 2001 showed 
hearing acuity that was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 110 
decibels in the right ear and 91 decibels in the left ear.  
Speech recognition ability was 0 percent correct in the right 
ear and 72 percent correct in the left ear.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
rating in excess of 80 percent is not warranted for a 
bilateral hearing loss. 

The veteran has been service connected for tinnitus, that was 
described as bilateral, constant and moderate in intensity.  
Recurrent tinnitus is rated as 10 percent disabling, whether 
heard in one ear, both ears, or the middle of the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (Note (2)).  The 
current 10 percent maximum schedular rating is meant to 
compensate him for the related industrial impairment.

It can be argued that a higher rating should be assigned on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the veteran's tinnitus disability, compared 
to similarly situated veterans, and the schedular 10 percent 
rating which has been assigned adequately compensates him for 
his related industrial impairment. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board, in its review of the ratings 
that have been assigned for the veteran's orthopedic 
disorders, has taken the veteran's complaints of pain into 
consideration, where appropriate.

For mild impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

On examination by VA range of motion of the right knee was 
from 0 degrees extension to 90 degrees flexion.  Drawer and 
McMurray's tests were within normal limits.  While the 
veteran did have complaints of pain, the examiner indicated 
that there was no "DeLuca" issue.  Therefore, a rating in 
excess of 10 percent on the basis of arthritis of the right 
knee is not warranted.  

In cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97.  If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.  The VA examination in 
December 2001 did not show any recurrent subluxation or 
lateral instability.  As such, a separate rating under code 
5257 is not for application.  

The 10 percent rating in effect under Diagnostic Code 5259 
for meniscectomy residuals is the maximum-and only-rating 
for symptomatic residuals.  As such, a higher rating is not 
warranted.

Favorable or unfavorable ankylosis of the middle finger is 
rated as 10 percent.  38 C.F.R. § 4.71a, Code 5226.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Examination of the middle finger joints showed the appearance 
of the finger was normal.  No ankylosis of any of the finger 
joints was shown, with active flexion of the middle finger to 
be 90 degrees at the distal interphalangeal joint, 100 
degrees and the proximal interphalangeal joint and 90 degrees 
at the metacarpalphalangeal joint.  As the criteria for a 10 
percent rating for the residuals of a fracture of the left 
middle finger have not been demonstrated, a compensable 
evaluation is not warranted.  

Inguinal hernias that are shown to be small, reducible or 
without true hernia protrusion are rated as 0 percent 
disabling.  With postoperative, recurrent, readily reducible 
hernias that are well supported by a truss or belt, a 10 
percent rating is warranted.  38 C.F.R. § 4.114, Code 7338.  

The veteran's postoperative bilateral inguinal hernias left 
residual well-healed scars, with no tenderness, keloid 
formation, disfigurement or limitation of function.  They are 
not shown to be recurrent, or need support by a truss or 
belt.  As such, a compensable evaluation is not warranted.  


ORDER

An effective date of March 9, 2000, for a total rating based 
on unemployability is warranted.  The appeal is granted 
subject to the controlling regulations governing the payment 
of monetary benefits.  

A rating in excess of 20 percent for diabetes mellitus is 
denied.  

A rating in excess of 20 percent for hypertension is denied.  

A rating in excess of 80 percent for bilateral hearing loss 
is denied.  

A rating in excess of 10 percent for tinnitus is denied.  

A rating in excess of 10 percent for residuals of 
meniscectomy, right knee, is denied.  

A rating in excess of 10 percent for degenerative joint 
disease, right knee, is denied.

A compensable rating for the residuals of a fracture of the 
left middle finger is denied.  

A compensable rating for the residuals of bilateral inguinal 
hernias is denied.  


REMAND

Regarding the issues of increased ratings for hemorrhoids and 
sinusitis, the board has reviewed the most recent 
compensation examination of record and does not find the 
report provided to be adequate for adjudication.  Therefore, 
these issues are remanded for the following.  

1.  The RO should arrange for the veteran 
to undergo special examinations of his 
hemorrhoid disorder and sinusitis.  All 
indicated studies should be performed.  
The claims folder should be made 
available for review in connection with 
this examination.  The examiner should 
provide the rationale for all conclusions 
reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
including the issue of service connection for 
a low back disorder, to include a summary of 
the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



